Citation Nr: 1550802	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extension of the Veteran's delimiting date for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill (MGIB) beyond March 20, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1996 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Alabama.  The administrative determination was confirmed in a May 2011 rating decision by the Muskogee RO.  Jurisdiction over this case now lies with the RO in St. Petersburg, Florida.    

In December 2012, the Board remanded the appeal for the purpose of affording the Veteran a Board hearing as requested in the July 2011 Substantive Appeal (VA Form 9).  In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran was honorably discharged from service on March 19, 2001.  The Veteran's delimiting date for the receipt of Chapter 30 educational assistance benefits is March 20, 2011.  

2.  The Veteran was not prevented from continuing a program of education due to a physical or mental disability during the original eligibility period.  


CONCLUSION OF LAW

The criteria for an extension of the Chapter 30 MGIB date beyond March 20, 2011, are not met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, VCAA notification procedures do not apply in cases where the applicable statutes and regulations concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice and assistance provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice does not apply to waiver-of-overpayment claims under Chapter 53, which contain its own notice provisions).  In this case, specific regulatory notice and assistance requirements are provided for claims relating to educational benefits under Chapter 30; therefore, specific VCAA notice is not required.  See 38 C.F.R. §§ 21.1031, 21.1032.  

Regarding the duty to notify, upon receipt of a complete or substantially complete application for educational benefits, VA is required to notify the claimant of any information or evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 21.1031(b).  In this case, the RO provided notice to the Veteran in September 2010 and January 2011 regarding what information and evidence was needed to substantiate the claim of an extension of the delimiting date for receiving educational benefits.  These notice letters also requested the Veteran identify any records that VA should obtain on her behalf.      

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  See 38 C.F.R. § 21.1032(a).  Specifically, the information and evidence that has been associated with the claims file include private treatment records, evidence obtained from the Veteran's educational institution, and the Veteran's statements, including testimony at the November 2014 Board hearing.  

The Board is satisfied that all relevant facts regarding the claim on appeal have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  The Veteran has had opportunity to submit evidence in support of the appeal.  During the hearing, the Veteran requested, and was granted, a period of 90 days within which to submit additional evidence in support of the claim.  In addition, the Veteran has submitted statements in support of the appeal in which she demonstrates actual knowledge of the requirements for entitlement to an extension of the delimiting date for receipt of educational benefits.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  

Entitlement to an Extension of the Delimiting Date for Receipt of 
Educational Benefits - Laws and Regulations

An individual may establish eligibility for basic educational assistance under the MGIB by satisfying certain service prerequisites.  The general rule with respect to educational assistance benefits is that the period within which an individual may use such benefits expires at the end of the 10-year period beginning on the date of such individual's last discharge or release from active duty.  38 U.S.C.A. § 3031(a); 
38 C.F.R. § 21.7050(a).  The date of the expiration of entitlement to such benefits is the delimiting date.  

The period of eligibility may be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority; (2) the individual was captured and held as a prisoner of war by a foreign government or power after the last discharge or release from active duty; (3) the individual was prevented from pursuing the chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his/her own willful misconduct; (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement expired during a quarter or semester; or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), (f); 38 C.F.R. 
§§ 21.7050(f)-(g), 21.7051(a), 21.7135(s).

In claims of entitlement to an extension of the delimiting date due to mental or physical disability, VA shall grant an extension of the applicable delimiting date, provided (1) the veteran submits a timely extension, and (2) the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a mental or physical disability that the did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a).  

The time period for filing a claim for an extended period of eligibility for education benefits is one year from the date when the eligible individual's original period of eligibility ended; or, one year from the date on which the eligible individual's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c).  

It must be clearly established by medical evidence that a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  VA will not consider a veteran who was disabled for a period of 30 days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  Id.  

Entitlement to an Extension of the Delimiting Date for Receipt of 
Educational Benefits - Analysis

In August 2010, the Veteran applied for an extension of the delimiting date of receipt of education assistance benefits under the MGIB due to the physical disability of pregnancy and resultant post-partum convalescence.  The Veteran has not requested an extension of the delimiting date for any other reason.  The Veteran has requested extension periods of various lengths: two-and-a-half months (August 2010 Statement); four-and-a-half months (November 2014 Hearing Transcript); six months and five days (April 2011 Statement); and seven months (August 2010 Statement).  The Veteran testified that during her pregnancy she was enrolled in an executive juris doctorate program.  

Service department records document that the Veteran served on active duty from March 20, 1996, through March 19, 2001.  Accordingly, she meets the threshold requirement under 38 C.F.R. § 21.7042 for eligibility to participate in the MGIB.  Her delimiting date is shown to be March 20, 2011, 10 years after discharge from service.  38 C.F.R. § 21.7050.  As her application for an extension of the delimiting date was received in August 2010, the Veteran's application is considered timely.  38 C.F.R. §§ 21.1033(c), 21.7051(a).  

After review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran was not prevented from completing her chosen program of education within the applicable eligibility period because of a physical disability.  38 C.F.R. § 21.7051(a).  Specifically, the Board finds that the weight of the evidence does not establish that the Veteran's pregnancy and resultant post-partum convalescence prevented her from completing her educational studies prior to March 20, 2011.  

In her August 2010 application for an extension of the delimiting date, the Veteran indicated that she needed an extension "for the duration of [her] pregnancy, inclusive of [her] 2 1/2 months home stay for dependent care and FMLA [(Family and Medical Leave Act)] in conjunction with [her] prime time leave status from employment during the time frame between May 3, 2010 through May 16, 2010."  The Veteran attached statements from her treating physicians and medical evidence in support of her application, and further requested "the possible minimum of 7 months extension to ensure full education benefit entitlement utilization."  Supporting documentation from the United States Department of Labor reflects that the Veteran was approved for leave under the FMLA from March 8, 2010, through May 3, 2010.  

In support of the appeal, the Veteran submitted two statements from her treating obstetricians and private medical records.  Private medical records reflect that the Veteran initiated care relevant to her pregnancy in July 2009.  These records reflect that this was the Veteran's second pregnancy, with the first ending in a pre-term Caesarean section (C-section) in 2002.  These records also indicate that the Veteran was a candidate for a vaginal birth after Caesarean.  

In an August 2010 statement, one of the Veteran's obstetricians indicated that the Veteran gave birth on March 1, 2010, via normal spontaneous vaginal delivery.  The obstetrician indicated that the total period of the Veteran's post-partum incapacitation was eight weeks, with a return to work on May 3, 2010.  

In an undated statement received by the RO in November 2010, another obstetrician indicated that the Veteran gave birth on March 1, 2010, and was discharged from the hospital on March 3, 2010.  The obstetrician indicated that "due to delivery, [the Veteran] will need 8 weeks recovery with no work and no school."  According to paperwork completed by the obstetrician in February 2011, the Veteran gave birth via vaginal delivery on March 1, 2010, and was prevented from working or going to school until May 3, 2010.  

According to a March 2011 VA Report of Contact, personnel at the Veteran's educational institution confirmed that the Veteran was enrolled in, and completed, the term beginning on September 1, 2009, and ending August 24, 2010.  The Report of Contact further notes that the Veteran had no withdrawals.  

During the November 2014 Board hearing, the Veteran testified that she gave birth to her child on March 1, 2010, and needed an extension of four-and-a-half months of recovery, to include three months of a bonding period, and six weeks to recover from the C-section.  See Hearing Transcript p. 4.  The Veteran testified that she attended an online college, but was unable to attend school or complete the requisite assignments due to the time constraints of labor and delivery, and resultant recovery following the C-section.  See id. at pp. 6-7.  The Veteran also testified that she was placed on academic hold for three months due to the birth of her child.  See id. at p. 11.  The Veteran further testified that she was unable to complete her constitutional law class, and eventually was unenrolled from the executive juris doctorate program due to the academic hold.  See id. at pp. 14, 24

In January 2015, the Veteran submitted an unofficial copy of her school transcript, signed by the institution's Registrar in January 2011.  According to the transcript, the educational institution is a distance learning institution accredited by the Accrediting Commission of the Distance Education and Training Council.  The transcript reflects that the Veteran completed one term in the institution's executive juris doctorate program, from September 1, 2009, through August 24, 2010; however, constitutional law is not one of the classes listed on the transcript.  The transcript notes that the Veteran attempted a total of 24 semester units, but only completed 20 semester units; however, there is no notation that the Veteran withdrew from a particular class as the transcript notes a "W" would reflect that the student withdrew from a class.  Finally, the transcript notes that if a student is placed on academic probation or was granted a leave of absence, such notation will be provided on the top of the transcript; no such notation is provided on the Veteran's transcript.  

In January 2015, the Veteran submitted a statement from the educational institution's student services coordinator.  The student services coordinator indicated that the Veteran was enrolled in the executive juris doctorate program as a full-time student from September 1, 2009, to August 24, 2010, and from January 7, 2011, to July 12, 2011.  

In review of the evidence of record, the Board finds that it is not clearly established that it was medically infeasible for the Veteran to attend school or otherwise complete her desired educational program prior to the delimiting date of March 20, 2011.  38 C.F.R. § 21.7051(a)(2).  While the Veteran submitted two statements from her treating obstetricians who both indicated the Veteran required a period of eight weeks of post-partum convalescence, the weight of the evidence demonstrates that she was not prevented from completing the term of studies that ended in August 2010.  While the Veteran testified that her pregnancy and resultant convalescence prevented her from attending class online, evidence obtained from the Veteran's educational institution indicates that the Veteran completed the term as a full-time student.  The Veteran's transcript reflects the she did not complete four credits during the relevant term; however, there is no indication that she withdrew from a class or was placed on an academic leave of absence due to her pregnancy.  

For these reasons, the Board finds that the weight of the evidence is against the Veteran's claim for an extension of the delimiting date for receiving Chapter 30 educational assistance benefits under the MGIB beyond March 20, 2011, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Entitlement to an extension of the Veteran's delimiting date for receiving Chapter 30 educational assistance benefits under the MGIB beyond March 20, 2011, is denied. 


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


